                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


WILLIAM MERRIWEATHER, #131483,

                      Petitioner,

                                                     CASE NO. 99-CV-75306
v.                                                   HONORABLE MARK A. GOLDSMITH

JERRY HOFBAUER,

                  Respondent.
_______________________________/

      ORDER REOPENING CASE AND TRANSFERRING SUCCESSIVE HABEAS
     PETITION TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH
                                CIRCUIT

       Michigan prisoner William Merriweather (“Petitioner”) has filed a successive petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging his 1987 Wayne County Circuit

Court convictions for three counts of second-degree murder, assault with intent to commit murder,

and possession of a firearm during the commission of a felony. Petitioner filed a prior habeas

petition in federal court challenging those same convictions, which was denied on the merits on

August 31, 2001. See 8/31/2001 Order (Dkt. 66). The United States Court of Appeals for the

Sixth Circuit denied a certificate of appealability on May 6, 2002. See 5/6/2002 Order (Dkt. 77).

The Sixth Circuit subsequently denied Petitioner authorization to proceed on a second or

successive petition. See In re Merriweather, No. 14-1859 (6th Cir. Feb. 11, 2015).

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified at

28 U.S.C. § 2241 et seq., an individual seeking to file a “second or successive” habeas petition

must ask the appropriate court of appeals for an order directing the district court to consider the

petition. 28 U.S.C. § 2244(b)(3)(A); Stewart v. Martinez-Villareal, 523 U.S. 637, 641 (1998); In

re Wilson, 142 F.3d 939, 940 (6th Cir. 1998). This requirement transfers to the court of appeals a

                                                1
screening function which the district court previously performed. Felker v. Turpin, 518 U.S. 651,

664 (1996). As discussed, Petitioner has already filed a federal habeas petition challenging the

same convictions at issue in the instant petition, which was denied and dismissed with prejudice.

Petitioner has not obtained appellate authorization to file another petition as required by 28 U.S.C.

§ 2244(b)(3)(A).

        Accordingly, the Court orders the Clerk of the Court to reopen this case and transfer the

successive petition to the Sixth Circuit pursuant to 28 U.S.C. § 1631 (authorizing transfer of cases)

and Sims v. Terbush, 111 F.3d 45, 47 (6th Cir. 1997) (“when a prisoner has sought § 2244(b)(3)

permission from the district court, or when a second or successive petition for habeas corpus relief

. . . is filed in the district court without § 2244(b)(3) authorization from this court, the district court

shall transfer the document to this court pursuant to 28 U.S.C. § 1631”).

        SO ORDERED.

Dated: May 28, 2019                                      s/Mark A. Goldsmith
       Detroit, Michigan                                 MARK A. GOLDSMITH
                                                         United States District Judge


                                   CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on May 28, 2019.

                                                         s/Karri Sandusky
                                                         Case Manager




                                                    2
